Guerry, J.
1. Where a tenant rented premises for one year and by consent of the landlord remained in possession thereof during the first part of the ensuing year, it was not error for the trial judge to charge the jury that apparatus for making whisky found on the premises so in his possession was prima facie evidence that he had knowledge of the existence of same, and that the burden was cast upon him to show that he did not know of its existence.
2. The charge given was fully warranted by the evidence. The evidence amply supports the verdict, and the judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.